Citation Nr: 1230225	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, declining to reopen the Veteran's claim of entitlement to service connection for tinnitus for failure to submit new and material evidence.  


FINDINGS OF FACT

1.  The November 2006 rating decision declining to reopen the claim of entitlement to service connection for tinnitus was not appealed and is, therefore, final. 

2.  Evidence submitted since the November 2006 rating decision is both new and material, and as such, the claim of entitlement to service connection for tinnitus is reopened.  

3.  The Veteran's tinnitus manifested as a result of in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence to Reopen a Claim of Entitlement to Tinnitus

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Previously, the Veteran's tinnitus was denied because the evidence did not show a diagnosis in military service or a possible relationship to military service.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.  With that having been said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been submitted.  Numerous VA treatment records diagnosing the Veteran with tinnitus have been incorporated into the claims file since November 2006.  In addition, the Veteran has submitted a number of statements alleging a long history of ringing in his ears, suggesting at least a possible relationship to military service.  

Since evidence that is both new and material has been submitted in this case, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  

Entitlement to Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Affording the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is indeed warranted.  

The Board recognizes that the Veteran's service treatment records fail to reflect a diagnosis of tinnitus or treatment for its associated symptomatology.  Nonetheless, the Veteran indicated in his original claim of August 2002 that his tinnitus first began in 1964.  Symptomatology such as ringing in the ears is certainly something the Veteran is competent to testify about.  He has also provided statements regarding in-service noise exposure without the benefit of hearing protection.  The Veteran's DD-214 confirms that he was in the artillery.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The record also contains numerous VA treatment records confirming a diagnosis of tinnitus.  According to a September 2002 record, the Veteran was experiencing intermittent tinnitus in both ears.  A July 2008 record notes that the Veteran was now experiencing constant bilateral tinnitus.  Subsequent treatment records continue to reflect a diagnosis of tinnitus.  

Having considered the above evidence, the Board finds that the Veteran is entitled to service connection for tinnitus.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In the present case, the Veteran's statements and his DD-214 confirm that he was exposed to noise during military service.  The Veteran has also asserted that his tinnitus manifested during active military service, and this is certainly something for which the Veteran is competent to testify about.  Medical evidence of record also confirms a current diagnosis of tinnitus.  As such, the criteria necessary for establishing service connection have been met.  

The Board notes that the Veteran was noted to have denied suffering from tinnitus, along with numerous other symptoms, in an August 2002 VA treatment record.  However, the Board questions the reliability of this notation.  It seems unlikely that the Veteran would deny suffering from tinnitus in August 2002 - the same month and year he filed a claim with VA requesting service connection for tinnitus.  Therefore, little probative value has been given to the August 2002 notation.  

Finally, the Board recognizes that the February 2003 VA examiner concluded that the Veteran's tinnitus was not related to service.  In support of this assertion, the examiner concluded that the Veteran did not suffer from "abnormal" tinnitus, but rather a "little ringing" once a week for a few seconds.  Despite this statement, the evidence demonstrates that the Veteran's tinnitus has progressed to a constant problem at the present time.  In light of this fact, along with the Veteran's in-service noise exposure and the fact that service connection has been established for bilateral hearing loss, the Board finds that when weighed in its entirety, the evidence of record is favorable to the Veteran's claim.  

Affording the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  





	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


